DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0099661 A1 to Gasse et al. (“Gasse”).												As to claim 1, Gasse discloses a wavelength conversion member (3, 22, 32) containing a phosphor (¶ 0051) and having a plate-like shape, the wavelength conversion member (3, 22, 32) including a light entrance surface (22), a light exit surface (32) opposite to the light entrance surface (22), and a side surface (on 11) connecting the light entrance surface (22) and the light exit surface (32), wherein Rain is 0.01 to 0.05 μm (¶ 0036, ¶ 0076) and Raout - Rain is 0.01 to 0.2 μm (50 nm - 10 nm, ¶ 0057, ¶ 0092) where Rain represents a surface roughness of the light entrance surface (22) and Raout represents a surface roughness of the light exit surface (32), and a light entrance surface is not provided on the side surface (on 11) (See Fig. 3, Fig. 4, ¶ 0005, ¶ 0036, ¶ 0051, ¶ 0055, ¶ 0056, ¶ 0057, ¶ 0066, ¶ 0067, ¶ 0068, ¶ 0069, ¶ 0070, ¶ 0076, ¶ 0079, ¶ 0086, ¶ 0087, ¶ 0088, ¶ 0089, ¶ 0090, ¶ 0092, ¶ 0094, ¶ 0095) (Notes: the wavelength conversion member provides interfaces for optimum wavelength conversion and extraction).										As to claim 3, Gasse further discloses being formed so that powder of the phosphor (¶ 0051) is dispersed in a glass matrix (See ¶ 0005, ¶ 0051).				As to claim 4, Gasse further discloses having a thickness of 0.01 to 1 mm (See ¶ 0086, ¶ 0087, ¶ 0088, ¶ 0090).										As to claim 5, Gasse discloses a light emitting device (100) comprising: the wavelength conversion member (3, 22, 32) according to claim 1; and a light-emitting element (1) capable of irradiating the wavelength conversion member (3, 22, 32) with excitation light (See Fig. 4, ¶ 0066, ¶ 0068).								As to claim 6, Gasse further discloses wherein the light entrance surface (22) of the wavelength conversion member (3, 22, 32) and the light-emitting element (1) are bonded together by an adhesive layer (21) (See Fig. 4, ¶ 0087) (Notes: no specific material is defined) to provide adhesion and encapsulation.						As to claim 7, Gasse further discloses wherein a reflective layer (10, 11) is disposed around the wavelength conversion member (3, 22, 32) and the light-emitting element (1) (See Fig. 4, ¶ 0086).										As to claim 8, Gasse discloses a wavelength conversion member (3, 22, 32) containing a phosphor (¶ 0051) and having a plate-like shape, the wavelength conversion member (3, 22, 32) including a light entrance surface (22) and a light exit surface (32) opposite to the light entrance surface (22), wherein Rain is 0.01 to 0.05 μm (¶ 0036, ¶ 0076) and Raout - Rain is 0.01 to 0.2 μm (50 nm - 10 nm, ¶ 0057, ¶ 0092) where Rain represents a surface roughness of the light entrance surface (22) and Raout represents a surface roughness of the light exit surface (32), and the light entrance surface (22) and the light exit surface (32) have, in plan view, substantially the same area (See Fig. 3, Fig. 4, ¶ 0005, ¶ 0036, ¶ 0051, ¶ 0055, ¶ 0056, ¶ 0057, ¶ 0066, ¶ 0067, ¶ 0068, ¶ 0069, ¶ 0070, ¶ 0076, ¶ 0079, ¶ 0086, ¶ 0087, ¶ 0088, ¶ 0089, ¶ 0090, ¶ 0092, ¶ 0094, ¶ 0095) (Notes: the limitation “substantially the same” is met by Fig. 3 of Gasse. Further, the limitation “substantially the same” can also be interpreted where Fig. 4 meets the limitation).									As to claim 9, Gasse further discloses wherein a light exit surface is not provided on the side surface (on 11) (See Fig. 4). 		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0099661 A1 to Gasse et al. (“Gasse”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0105850 A1 to Komatsu et al. (“Komatsu”). The teaching of Gasse has been discussed above.									As to claim 2, although Gasse discloses wherein the surface roughness Raout of the light exit surface (32) is 0.05 μm or more (See ¶ 0057), Gasse does not specifically disclose wherein the surface roughness Raout of the light exit surface is 0.06 μm or more.														However, Komatsu does disclose wherein the surface roughness Raout of the light exit surface is 0.06 μm or more (See ¶ 0032).							In view of the teachings of Gasse and Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the surface roughness Raout of the light exit surface is 0.06 μm or more because such a surface roughness improves the light extraction efficiency (See Komatsu ¶ 0032).	
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0099661 A1 to Gasse et al. (“Gasse”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0260194 A1 to Fuchi et al. (“Fuchi”). The teaching of Gasse has been discussed above.
As to claim 3, Gasse further in view of Fuchi discloses being formed so that powder of the phosphor (5) is dispersed in a glass matrix (See Gasse ¶ 0090 and Fuchi ¶ 0039, ¶ 0044), where the phosphor in the glass matrix has a higher index of refraction than the encapsulation layer and the index of refraction can be further changed as desired.													Further, the applicant also has not established the critical nature of the “wherein Rain is 0.01 to 0.05 μm and Raout - Rain is 0.01 to 0.2 μm”, “wherein the surface roughness Raout of the light exit surface is 0.06 μm or more”, and “having a thickness of 0.01 to 1 mm”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims....In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.									It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations based on the requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Alter, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0178509 A1 to Yoshino et al. (“Yoshino”) in view of U.S. Patent Application Publication No. 2013/0099661 A1 to Gasse et al. (“Gasse”). 													As to claim 8, although Yoshino discloses a potting composition (7) formed in a housing (1) on a light-emitting member (2) of an LED chip (See Fig. 1, ¶ 0076), Yoshino does not further disclose a wavelength conversion member containing a phosphor and having a plate-like shape, the wavelength conversion member including a light entrance surface and a light exit surface opposite to the light entrance surface, wherein Rain is 0.01 to 0.05 μm and Raout - Rain is 0.01 to 0.2 μm where Rain represents a surface roughness of the light entrance surface and Raout represents a surface roughness of the light exit surface, and the light entrance surface and the light exit surface have, in plan view, substantially the same area.							However, Gasse does disclose a wavelength conversion member (3, 22, 32) containing a phosphor (¶ 0051) and having a plate-like shape formed in a support (10), the wavelength conversion member (3, 22, 32) including a light entrance surface (22) and a light exit surface (32) opposite to the light entrance surface (22), wherein Rain is 0.01 to 0.05 μm (¶ 0036, ¶ 0076) and Raout - Rain is 0.01 to 0.2 μm (50 nm - 10 nm, ¶ 0057, ¶ 0092) where Rain represents a surface roughness of the light entrance surface (22) and Raout represents a surface roughness of the light exit surface (32) (See Fig. 3, Fig. 4, ¶ 0005, ¶ 0036, ¶ 0038, ¶ 0051, ¶ 0055, ¶ 0056, ¶ 0057, ¶ 0066, ¶ 0067, ¶ 0068, ¶ 0069, ¶ 0070, ¶ 0076, ¶ 0079, ¶ 0086, ¶ 0087, ¶ 0088, ¶ 0089, ¶ 0090, ¶ 0092, ¶ 0094, ¶ 0095).												In view of the teaching of Gasse, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yoshino to have a wavelength conversion member containing a phosphor and having a plate-like shape, the wavelength conversion member including a light entrance surface and a light exit surface opposite to the light entrance surface, wherein Rain is 0.01 to 0.05 μm and Raout - Rain is 0.01 to 0.2 μm where Rain represents a surface roughness of the light entrance surface and Raout represents a surface roughness of the light exit surface, and the light entrance surface and the light exit surface have, in plan view, substantially the same area because having such a wavelength conversion member formed in the housing of perpendicular sidewalls such that the light entrance surface and the light exit surface have, in plan view, substantially the same area provides a better light extraction and conversion efficiency (See ¶ 0038).	
										
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: De Boer et al. (US 2016/0079490 A1).								
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815